.!.




                                               The Attorney            General of Texas
                                                                  July 22, 1983
    JIM MATTOX
    Attorney General



    Supreme      Court Building
                                             Honorable Mike Driscoll                  Opinion No. JM-44
    P. 0. BOX 12546                          Harris County Attorney
    Austin.    TX. 76711. 2546               1001 Preston, Suite 634                  Re: Authority of Harris County
    5121475-2501                             Houston, Texas   77002                   to charge admission to swimming
    Telex    9101674-1367
                                                                                      pool in county park and related
    Telecopier      51214750266
                                                                                      questions

    1607   Main    St., Suite   1400         Dear Mr. Driscoll:
    Dallas,
         TX.75201.4709
    214/742-6944
                                                  You have requested our opinion regarding the authority of Harris
                                             County to charge admission to a swimming pool located in a county
    4624 Alberta       Ave.. Suite     160   park, and related questions. You state that a rotary club has offered
    El Paso, TX.       79905-2793            to donate a swimming pool to Harris County to be built in an existing
    915/533-3464                             county park. You first ask whether Harris County may accept such a
                                             donation.
7
       !20 Dallas Ave., Suite        202
    rlouston,    TX. 77002.6966                   In 1964, the commissioners court of Harris County adopted the
    7131650-0666                             nrovisions of section 2 of article 6079e. V.T.C.S.. which nermit a
                                             commissioners court to exercise the powers of a park board. Section
                                             11 of that statute provides:
    606 Broadway.        Suite 312
    Lubbock.     TX.    79401.3479
    6061747-5236                                         sec. 11. (a) The Board shall have the power
                                                      and authority, subject to the approval of the
                                                      Commissioners Court, to adopt and promulgate all
    4309 N. Tenth.     Suite B
                                                      reasonable regulations and rules concerning the
    McAllen,     TX. 76501-1665
    5121662-4547
                                                      use of any park or parks administered by said
                                                      Board.

    200 Main Plaza, Suite 400                            (b) The Board is hereby authorized to accept
    San Antonio.  TX. 76205.2797
                                                      grants and gratuities (for the benefit of any park
    5121225-4191
                                                      or parks administered by the Board or for the use
                                                      of the Board in carrying out its powers and duties
    An Equal       Opportunity/                       with respect to any such park or parks) in any
    Affirmative      Action     Employer              form and from any source approved by the Board and
                                                      the Commissioners Court, including the United
                                                      States Government or any part thereof, the State
                                                      of Texas or any agency thereof, any private or
                                                      public corporation, or any other person or
                                                      persons.

                                                         (c) Such Board shall have the right to sue and
                                                      be sued in its own name.



                                                                             p. 193
                                   .




Honorable Mike Driscoll - Page 2       (JM-44)




In our opinion, section 11(b) clearly authorizes the park board to
accept the donation of a swimming pool.

     You next ask whether Harris County may charge admission to the
swimming pool. It is well established that commissioners courts may
exercise "only such powers as the Constitution itself or the statutes
have 'specifically conferred upon them'." Canales v. Laughlin, 214
S.W.2d 451, 453 (Tex. 1948). Nevertheless, the Supreme Court has
stated that commissioners courts have "broad discretion in exercising
powers expressly conferred on them." Id. We believe that section
11(a) of article 6079e furnishes the requisite statutory authority for
the park board to charge admission to a swimming pool located in a
county park. In our view, the authority "to adopt and promulgate all
reasonable regulations and rules concerning the use of any park"
includes the authority to charge admission to a facility which the
board is empowered to operate. V.T.C.S. art. 6079e. §ll(a).

     Furthermore, the board is specifically empowered by section 10 of
article 6079e to contract for the operation of park facilities.
Article 6079e has been construed together with article 6081e,
V.T.C.S., to mean that a county may:

         enter into any contract, lease or other agreement
         with any person, real or artificial, to acquire,
         construct or operate, etc., any park facilities
         and to sell or lease park concessions for the
         operation of all concerns as are consistent with
         the operation of a public park.

Lovett V. Harris County, 462 S.W.2d 405, 409-410 (Tex. Civ. App. -
Houston [lst Dist.] 1970, writ ref'd n.r.e.). Article 6079, V.T.C.S.,
impliedly authorizes such a concessionaire to charge fees for
operating facilities with a county park.

     In Attorney General Opinion H-1123 (1978), this office held that
the Dallas County commissioners court was authorized, with the
cooperation of the sheriff or criminal district attorney, to provide
funds for a contract with a rape crisis center for the performance of
services which the county itself might have performed.           This
conclusion was based on the broad authority of counties in the
administration of justice. The opinion stated: "Since the county may
perform the services itself, it may contract to have them done."

     In our opinion, it would be anomalous to conclude that a county
m=y contract with a concessionaire for the operation of park
facilities, including a swimming pool, and that the concessionaire may
charge admission fees, but that the county itself may not charge such
fees. We believe that the converse of the principle announced in
Attorney General Opinion H-1123 is equally true: if a county may
contract to have services performed, it may perform such services


                                   p. 194
    Honorable Mike Driscoll - Page 3    (JM-44)




    directly. Thus, the park board is empowered to charge admission fees
    to the swimming pool.

         You also ask whether funds derived from admission to the pool may
    be used to maintain and operate the pool, and to defray the costs
    incurred in regulating its use. In our opinion, section 11(a) of
    article 6079e furnishes sufficient authority for the park board to
    apply any funds derived from admission charges to the maintenance and
    operation of the pool.

         Your final question is whether Harris County may charge camping
    fees in connection with the operation of a county park. We believe
    that the principles discussed above are also applicable here. If the
    park board may contract with the concessionaire to operate camping
    facilities within a county park, it may itself impose camping fees.

                                   SUMMARY

                 Harris County is authorized by section 11(a) of
              article 6079e, V.T.C.S.. to charge fees for
              admission to a swimming pool located in a county
              park.

                                        Jxy#/&



                                             JIM     MATTOX
                                             Attorney General of Texas

    TOM GREEN
    First Assistant Attorney General

    DAVID R. RICHARDS
    Executive Assistant Attorney General

    Prepared by Rick Gilpin
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Rick Gilpin, Acting Chairman
    Jon Bible
    David Brooks
    Susan Garrison
    Jim Moellinger


                                       p. 195

I